DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I and Species 1 in the reply filed on 6/10/2022 is acknowledged.  The traversal is on the ground(s) that there would not be an undue burden in searching the full set of claims.  This is not found persuasive because the Restriction Requirement was presented on the basis of Unity of Invention. Applicant has not disputed that the technical feature common to all invention groups does not make a contribution over the prior art cited in the prior Office Action, and therefore the Examiner maintains that the invention groups lack unity of invention as the technical feature is not a special technical feature. In any case, different search considerations and queries would be required for the respective invention groups (Invention Group I requires consideration of a primary container, which is not included in Group II, Group I requires consideration of multiple auxiliary containers which is not included in Group III, Group IV requires consideration of culture method steps, which is not included in Groups I-III, etc.).
The requirement is still deemed proper and is therefore made FINAL.
Group I, Species 1 is drawn to claims 1-4, 7-10, and 17.
Claims 5-6, 11-16 and 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 6/10/2022.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/15/2019, 5/7/2021, and 12/14/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 7 and 9-10 are objected to because of the following informalities:  
Each of claims 7 and 9-10 include limitations that do not have explicit antecedent basis, but can nonetheless be reasonably understood by one skilled in the art. The failure to provide explicit antecedent basis does not always render a claim indefinite (MPEP 2173.05(e)); however, for the sake of consistency, Applicant is encouraged to use consistent terminology having explicit antecedent basis for claim elements whenever possible. Therefore, claims 7-10 are objected to rather than rejected under U.S.C. 35 112(b) regarding the particular limitations pointed out below.
Claim 7 recites “the container” in line 6. Explicit antecedent basis for this term is not present in the claim, but it is understood that “the container” refers to the previously mentioned auxiliary container (line 1). “The container” should read “the auxiliary container” for consistency with the prior lines of the claim.
Claim 9 recites “the container” in line 2. Explicit antecedent basis for this term is not present in the claim. Nonetheless, it is understood that the claim is meant to recite that either the primary container or the auxiliary container has a valve, and “the container” is meant to refer to the container (selected from the primary container or the auxiliary container) having the valve. 
Claim 10 also recites “the container” and is objected to for the same reason as claim 9.
Claim 10 recites “opposed sides”. Explicit antecedent basis for this term is not present in the claim, but it is understood that the “opposed sides” refers to the previously mentioned “opposing sides” recited in parent claim 9.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the auxiliary container" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Claim 1, from which claim 7 depends, recites a plurality of auxiliary containers, and it is unclear to which one of the plurality “the auxiliary container” refers. For the purpose of examination on the merits, the Examiner is interpreting the claim term as referring to at least one of the auxiliary containers. 
Claim 9 recites “wherein the primary container or the auxiliary container has a valve on opposing sides of the container”. This language is unclear because it recites “a valve” (singular) but suggests that there are in fact multiple valves (at least one valve on a first side and another valve on another side opposing the first side). 
Claim 9 recites the limitation "the auxiliary container" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Claim 1, from which claim 9 depends, recites a plurality of auxiliary containers, and it is unclear to which one of the plurality “the auxiliary container” refers. For the purpose of examination on the merits, the Examiner is interpreting the claim term as referring to at least one of the auxiliary containers. 
Claim 10 recites the limitation “the valves in the two opposed sides of the container”. There is insufficient antecedent basis for this limitation in the claim. Claim 9, from which claim 10 depends, does not provide clear antecedent basis for multiple valves, as discussed in the rejection of claim 9, above.
Claim 10 recites the limitation "the valves in the two opposed sides of the container” in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. Claim 9, from which claim 10 depends, recites “a valve on opposing sides of the container”. This limitation from claim 9 does not provide clear antecedent basis for “two sides” (e.g., claim 9 could be read to define more than two opposing sides each having a valve). 
Dependent claims are rejected for the same reason as the base claim upon which they depend.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, and 7-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wright (WO 2008089510 A1) (already of record) (US Patent Application Publication 2011/0076756, a US equivalent document, will be cited herein).
Regarding claim 1, Wright discloses a device for use in growing and culturing cells (para. 8-9, 92) (Figs. 1-12, sheets 1-4 of 13), the device comprising:
a primary container (first bioreactor 10 shown in Figs. 10-12) (para. 112) having a base section (13) (para. 92) (Fig. 1), a top section (16) arranged substantially in parallel with the base section (para. 92) (Fig. 1) and a wall element (20) arranged between the top section and the base section and defining an internal lumen of the primary container (para. 98-100) (Fig. 1), in which the wall element is compressible with respect to the bop and base section (para. 98-100), and in which the primary container has at least one sealable inlet (para. 106-107), in which the wall element of the primary container is composed of a flexible material (para. 100); and
wherein the device further comprises a plurality of auxiliary containers (any of the base member 36 or the additional bioreactors 10 in addition to the first bioreactor 10 discussed above) external to the primary container and in fluid communication with the primary container (para. 112-114).
Regarding claim 3, Wright discloses wherein the base member (36) (reads on “some of the auxiliary containers”, see rejection of claim 1, above) is independently in direct fluid communication with the primary container (by means of “appropriate connections” which allow biological material to communicate, see para. 112, wherein there is no intermediate container between the base member 36 and the primary container, see Figs. 10-12). 
Regarding claim 7, Wright discloses wherein one of the auxiliary containers (see another of the plurality of bioreactors 10 in addition to the primary container discussed in the rejection of claim 1) comprises a base section (13) (para. 92) (Fig. 1), a top section (16) arranged substantially in parallel with the base section (para. 92) (Fig. 1) and a wall element (20) arranged between the top section and the base section and defining an internal lumen of the primary container (para. 98-100) (Fig. 1), in which the wall element is compressible with respect to the bop and base section (para. 98-100), and in which the auxiliary container has at least one sealable inlet (para. 106-107), and in which the wall element of the primary container is composed of a flexible material (para. 100). As to the limitation of the auxiliary container being configured to be detachably connected to an inlet or an outlet of the primary container, the auxiliary container is structurally capable of fulfilling this limitation as an outlet (25) of the auxiliary container (see para. 106 and Fig. 12) is fully capable of being detachably connected to an outlet (25) of the primary container (see para. 106 and Fig. 12) (e.g., a user could detachably connect the structures by means of removable tubing). 
Regarding claim 8, Wright discloses wherein at least one auxiliary container comprises a heating conduit for a heating medium (para. 112-114) (meets the limitation of the claimed insulation means configured to maintain the contents of that auxiliary container at a particular container, as it is an equivalent of the corresponding structure described in Applicant’s specification). 
Regarding claim 9, Wright discloses wherein the primary container has a valve (25) on the top section (16) (para. 106) (Figs. 1-2) and a valve (e.g., provided on the outlet) on the bottom section (13) (para. 29-31, 92) (Figs. 1-2) wherein the top section (16) and the bottom section (13) are on opposing sides of the primary container (Figs. 1-2). 
Regarding claim 10, the valves disclosed by Wright are structurally capable of interacting to form a channel when the container is fully compressed, as the valve (25) on the top section (16) would clearly be in fluid communication with the valve on the bottom section, so as to form a channel therebetween, when the container is fully compressed (para. 29-31, 92, 106) (Figs. 1-2).

Claims 1, 3-4, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hurst (US Patent 4,441,996).
Regarding claim 1, Hurst discloses a device for treating cell-containing fluid (Abstract) (Figs. 1-2, sheet 1 of 1), the device comprising:
a primary container (18) (col. 2 lines 51-55) having a base section (section facing downward to collar 19, see col. 2 lines 51-55 and Fig. 1), a top section arranged substantially in parallel with the base section (section facing upward to ring 16 and filter 15, see col. 2 lines 30-55 and Fig. 1) and a wall element (see vertically extending lateral wall of container 18) arranged between the top section and the base section and defining an internal lumen of the primary container (col. 2 lines 30-55) (Fig. 1), in which the wall element of the primary container is compressible with respect to the top and base section (col. 2  lines 62-69), and in which the primary container has at least one inlet (the top opening of container 18 receives water therethrough and meets the limitation of the inlet, see col. 2 lines 30-55 and Fig. 1; the limitation of the inlet being “optionally sealable” is presented as optional and therefore does not define a patentable distinction over the prior art), in which the wall element of the primary container is composed of a flexible material (col. 2 lines 62-69); and
wherein the device further comprises a plurality of auxiliary containers (container 11 is an additional, or auxiliary, container, see col. 2 lines 30-41, and collar 19 also serves as a holding container and meets the limitation of being another auxiliary container, see col. 2 lines 30-59). 
Regarding the limitation of the preamble being “for use in growing, culturing and/or modifying cells”, Hurst discloses that the device is for filtering bacteria (i.e., bacterial cells) out of a fluid (Abstract, col. 2 lines 18-29) and therefore is deemed to meet the limitation of being for “modifying” the cells. In any case, the device disclosed by Hurst would also be fully capable of growing and/or culturing cells because at least a portion (e.g. container 11) is explicitly disclosed to be for holding a fluid containing bacterial cells (col. 2 lines 30-59) and a user could use this portion to grow and/or culture the cells. 
Regarding claim 3, Hurst discloses wherein fluid can flow from a first auxiliary container (11) into the primary container (18) and from the primary container (18) into a second auxiliary container (19) without passing through any intermediate container (col. 2 lines 30-59) (Fig. 1) and therefore the limitation of wherein some of the auxiliary containers are independently in direct fluid communication with the primary container is met. 
Regarding claim 4, Hurst discloses wherein one of the auxiliary containers (11) is located on the top section of the primary container (18) (col. 2 lines 30-59) (Fig. 1).
Regarding claim 17, Hurst discloses wherein one of the auxiliary containers (11) is located on the top section of the primary container (18) (col. 2 lines 30-59) (Fig. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Wright (WO 2008089510 A1) (already of record) (US Patent Application Publication 2011/0076756, a US equivalent document, will be cited herein).
Regarding claim 2, Wright discloses wherein one or more of the auxiliary containers are connected to the primary container by means of a clamp (para. 112). 
Wright does not expressly teach detachable connection.
Nonetheless, it has been held that making elements of a prior art device separable is a prima facie obvious modification (MPEP 2144.04). It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to the form the connection between the primary container and any one of the auxiliary containers to be detachable in order to allow a user to detach the primary container for inspection, cleaning, or replacement. 

Claims 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Hurst (US Patent 4,441,996).
Regarding claim 2, Hurst discloses the primary container (18) being connected to the auxiliary containers (11, 19) (col. 2 lines 30-59) (Fig. 1).
Hurst does not expressly teach detachable connection.
Nonetheless, it has been held that making elements of a prior art device separable is a prima facie obvious modification (MPEP 2144.04). It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to the form the connection between the primary container and any one of the auxiliary containers to be detachable in order to allow a user to detach the primary container for inspection, cleaning, or replacement. 
Regarding claim 7, Hurst discloses wherein one of the auxiliary containers (11) comprises a base section (section facing downward to container 18, see col. 2 lines 30-59 and Fig. 1), a top section arranged substantially in parallel with the base section (section facing upward to cover 14, see col. 2 lines 30-59 and Fig. 1), and a wall element (see vertically extending lateral wall of container 11) arranged between the top section and the base section and defining an internal lumen of the primary container (col. 2 lines 30-55) (Fig. 1), in which the wall element of the primary container is compressible with respect to the top and base section (col. 2  lines 62-69), and in which the container has at least one optionally sealable inlet (top opening of container 11, which can be sealed by cover 14, see col. 2 lines 30-39 and Fig. 1), in which the wall element of the auxiliary container is composed of a flexible material (col. 2  lines 62-69); and wherein the auxiliary container (11) is configured to be connected to an inlet of the primary container (col. 2 lines 30-59).
Hurst does not expressly teach detachable connection.
Nonetheless, it has been held that making elements of a prior art device separable is a prima facie obvious modification (MPEP 2144.04). It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to the form the connection between the primary container and any one of the auxiliary containers to be detachable in order to allow a user to detach the primary container for inspection, cleaning, or replacement. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hurst (US Patent 4,441,996) in view of Miller (US Patent Application Publication 2006/0278156).
Regarding claim 8, Hurst discloses wherein at least one auxiliary container is configured to hold drinking water (Abstract, col. 2 lines 30-59). 
Hurst is silent as to insulation means configured to maintain the contents of the at least one auxiliary container at a particular temperature.
Miller discloses that it was known in the art to provide a container for holding drinking water with a sleeve made from an insulation material so as to maintain the contents of the container at a particular temperature (Abstract, para. 38).
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify at least one of the auxiliary containers disclosed by Hurst to comprise a sleeve made from an insulation material (meets the limitation of the claimed insulation means configured to maintain the contents of that auxiliary container at a particular container, as it is an equivalent of the corresponding structure described in Applicant’s specification), based on the teachings of Miller, as the skilled artisan would have been motivated to maintain the drinking water at a particular temperature desired by a user. 


Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Chang et al. (US Patent Application Publication 20030143727) is directed to a cell culture system comprising a compressible container and multiple additional containers connected thereto, including an additional chamber connected to the top of the compressible chamber
Peterson et al. (US Patent 6121042) is directed to a compressible flow-through chamber for culturing cells. 
Lipkens et al. (US Patent Application Publication 20150252317) is directed to a compressible cell culture container comprising multiple ports.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY KIPOUROS whose telephone number is (571)272-0658. The examiner can normally be reached M-F 8.30-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 5712721374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HOLLY KIPOUROS/Primary Examiner, Art Unit 1799